Fourth Court of Appeals
                                San Antonio, Texas
                                       June 19, 2015

                                   No. 04-15-00268-CV

           AMATUER ATHLETIC UNION OF THE UNITED STATES, INC.,
                  Paul Campbell, Rod Seaford, and Charles Oliver,
                                   Appellants

                                             v.

                                     Augustus BRAY,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10872
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
        The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to June 24, 2015.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court